DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed 3/20/2020 has been entered. Claims 2-19 remain pending in the application. Claim 1 was cancelled. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14033046, filed on 9/20/2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/19/2020 was filed after the filing date of the application on 3/19/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “simultaneously” conveying through in claims 13 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3, 5, 12 and 17 are objected to because of the following informalities:  
Regarding claims 3 and 5, “each conveyor arrangement” should be “each of the first conveyor arrangement and the second arrangement”.
Regarding claim 12, “the conveyor arrangements” should be “the first conveyor arrangement and the second arrangement”.
Regarding claim 17, “in dependency of the conveyor arrangement on which a respective food product is disposed” should be “in dependency of the movement of the first food product or the second food product on the first conveyor arrangement and the second conveyor arrangement respectively”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6 and 10-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weber (US 20050132855 A1) in view of Whitehouse (Us 6407818 B1) and in further view of Weber_2 (US 20120042757 A1).
Regarding claim 2, Weber teaches a method for cutting food product, the method comprising:
conveying a first food product (food 4 on track 8) on a first conveyor arrangement (assembly of 8 and 52) to a cutter; and 
conveying a second food product (food 4 on track 7) on a second conveyor arrangement (assembly of 7 and 50) to the cutter after the first food product has been conveyed through the 
Weber fails to teach scanning food products with a scanner, conveying a first food product on a first conveyor arrangement through a scanning area of the scanner; and conveying a second food product on a second conveyor arrangement through the scanning area of the scanner, and the first and second conveyor arrangements extend through the scanning area simultaneously.
Whitehouse teaches a scanner, cutter combination including a conveyor belts (See Figure 3A) for moving the food and a scanner (32) for the food before it gets cut (via 80), a control unit for the conveyor tracks (col. 5 lines 43-45), a food cutting device disposed downstream of the scanner and cutting the food product based on properties or values
determined by the scanner (see Figures 3A, col. 6 line 65- col. 7 line 5), the purpose of the of the scanner is to scan the food for better cut portions (col. 6 line 65 - col.7 line 5).
It would have been obvious to one of ordinary skill in the art to modify the device of Weber to add the scanner to each of the lanes and change the conveyor lanes to conveyor belts controlled by the computer (add the arrangement of Figure 3A for claims 3-4 and 7-19; and alternatively add the arrangement of Figure 3B for claims 5-6), as taught by Whitehouse, in order to allow the food to be better portioned by cutter and at the same time the computer can help better control the movements of the food (col. 6 line 65 - col.7 line 5 of Whitehouse). Since Whitehouse teach controlling the belt for cutting (col. 6 line 65 - col.7 line 5 of Whitehouse), and Weber teaches simultaneous slicing (see "simultaneously" in paragraph 0021, 
Weber_2 teaches a conveyor/scanner system include multiple conveying arrangements (pusher 17, see Figure 2), a scanner unit (19) for scanning food properties of the food (11) on each conveying arrangement (see Figure 2). 
It would have been obvious to one of ordinary skill in the art to modify the device of modified Weber to change a scanner on each conveyor belt to a scanner unit for all the belts simultaneously without destroying the original function of Whitehouse, as taught by Weber_2. As one of ordinary skill in the art would understand the modification would reduce the cost by having one scanner instead of two scanners. Examiner notes that one possible arrangement of the modified Weber device is to have a bigger ring scanner unit that can accommodate multiple conveyor belts within. 
Regarding claim 3, modified Weber further teaches each conveyor arrangement comprises a first conveyor track that extends upstream of the scanning area, and a second conveyor track that extends downstream of the scanning area and that is aligned with the first conveyor track (as modified in claim 2, see Figure 2 of Whitehouse).
Regarding claim 4, modified Weber further teaches each conveyor track comprises a conveyor belt (as modified in claim 2, two belts aligned, see Figure 3A of Whitehouse).
Regarding claim 5, modified Weber further teaches each conveyor arrangement comprises a conveyor track that extends through the scanning area (as modified in claim 2, see Figure 3B of Whitehouse).
Regarding claim 6, modified Weber further teaches each conveyor track comprises a conveyor belt (as modified in claim 2, single belt, see Figure 3B of Whitehouse).
Regarding claim 10, modified Weber further teaches controlling the first conveyor arrangement in order to move the first conveyor arrangement at a time when the second conveyor arrangement remains stationary (at least stationary during the loading of the second conveyor arrangement, while the first conveyor arrangement continue to cut, paragraph 0038m of Weber).
Regarding claim 11, modified Weber further teaches controlling the first and second conveyor arrangements so that the first food product on the first conveyor arrangement is moved through the scanning area while the second food product on the second conveyor arrangement is not moved past a pre-scanning position upstream of the scanning area, and so that the second food product on the second conveyor arrangement is held at the pre-scanning position at a time when the first food product on the first conveyor arrangement is being moved through the scanning area (as modified in claim 2, since what structure is doing the control of the claimed action is not claimed. Therefore during the movement of the first conveyor arrangement, while the user controlling the loading of a second food on the second conveyor arrangement, before turning on the second conveyor arrangement for moving after a first food on the first conveyor arrangement move pass the scanner is considered to meet the claimed limitation).
Regarding claim 12, modified Weber further teaches the conveyor arrangements are associated with a common weighing apparatus (portion of the computer system that calculate the weight base on the scan is considered as a common weighting apparatus), and 
Regarding claim 13, modified Weber teaches all elements of the current invention as set forth in claim 2 stated above.
Modified Weber fails to teach conveying a third food product on a third conveyor arrangement through the scanning area of the scanner simultaneously with conveying the first product on the first conveyor arrangement through the scanning area or conveying the second food product on the second conveyor arrangement through the scanning area.
Weber_2 further teaches three conveyor arrangements (17) going though the same scanner unit (19). 
It would have been obvious to one of ordinary skill in the art to modify the device of Weber to add a third conveyor arrangement identical to the modified first and second conveyor arrangement, as taught by Weber_2, in order to allow more food to be cut/scanned at the same time. 
Furthermore, it would also have been obvious to one having ordinary skill in the art to modify the device of Weber to add a third conveyor arrangement identical to the modified first and second conveyor arrangement, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VI. B.

Regarding claim 14, modified Weber further teaches conveying the third food product on the third conveyor arrangement through the scanning area of the scanner is performed simultaneously with conveying the first food product on the first conveyor arrangement through the scanning area (the modified system allow multiple food to go in the scanner at the same time to same time, see Figure 2 of Weber_2), and wherein the second conveyor arrangement is disposed between the first conveyor arrangement and the third conveyor arrangement (as modified in claim 13, adding a third conveyor arrangement parallel and next to the second conveyor arrangement).
Regarding claim 15, modified Weber further teaches simultaneously slicing, using a food cutting apparatus disposed downstream of the scanner (paragraph 0021 of Weber), the first food product and the second food product based on properties or values determined by the scanner (as modified in claim 2, col. 6 line 65- col. 7 line 5 of Whitehouse).
Regarding claim 16, modified Weber further teaches the scanner comprises a housing that extends across the first and second conveyor arrangements (as modified in claim 2, the modified scanner unit of Whitehouse would extend across the first and second conveyor arrangements, similarly to the scanner unit of Weber_2).
Regarding claim 17, modified Weber further teaches the scanner comprises a scanning unit that is moved in dependency of the conveyor arrangement on which a respective 
Regarding claim 18, modified Weber further teaches slicing the first food product and the second food product based on properties or values determined using the scanner (as modified in claim 2, col. 6 line 65- col. 7 line 5 of Whitehouse).
Regarding claim 19, modified Weber further teaches the conveyor arrangements are associated with a weighing apparatus (portion of the computer system that calculate the weight base on the scan is considered as a common weighting apparatus), and wherein the method further comprises slicing the food products based on properties or values determined using the scanner and the weighing apparatus (col. 1 lines 22-28).

Claim 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weber (US 20050132855 A1) in view of Whitehouse (Us 6407818 B1) and in further view of Weber_2 (US 20120042757 A1) and in further view of Faires (US 20060156878 Al).
Regarding claim 7, modified Weber further teaches the scanner includes a scanning unit (36, 38, 40 and 42).
Modified Weber fails to teach said scanning unit comprises an X-ray source and a detector.
Faires teaches a food scanning apparatus (see Figure 1) comprising a scanning unit (16) including a radiographic device (30 and 32) including an X-ray source (30) and a detector (32) for scanning food item properties (paragraph 0017-0018).

Regarding claim 8, modified Weber further teaches the X-ray source is pivotable (as modified in claim 7, the x-ray source would replace the scanner unit 36, which was pivotable about the center of the ring frame 32, see Figure 1 of Whitehouse).
Regarding claim 9, modified Weber further teaches the detector is laterally adjustable (as modified in claim 7, the x-ray detector would replace the scanner unit 40, which was laterally adjustable about the center of the ring frame 32, see Figure 1 of Whitehouse).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        3/12/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724